Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter

Claims 1-16 are allowed.

3.	The following is an examiner’s statement of reasons for allowance: 
	With respect to claim 1, the prior art does not teach a chip antenna module comprising:
	a first dielectric layer;
	a solder layer disposed on a first surface of the first dielectric layer;
	a patch antenna pattern disposed on a second surface of the first dielectric layer;
	a coupling pattern disposed on the second surface of the first dielectric layer, and spaced apart from the patch antenna pattern without overlapping the patch antenna pattern in a thickness direction of the chip antenna module;
	a first feed via extending through the first dielectric layer in the thickness direction so as not to overlap the patch antenna pattern and the coupling pattern in the thickness direction;
	a first feed pattern extending from a first end of the first feed via to overlap at least a portion of the coupling pattern in the thickness direction; and
	a second feed pattern extending from a second end of the first feed via to overlap at least a portion of the coupling pattern in the thickness direction.


With respect to claim 12, the prior art does not teach a chip antenna module comprising: 
a first dielectric layer;
	a solder layer disposed on a first surface of the first dielectric layer; a second dielectric layer disposed on a second surface of the first dielectric layer; a third dielectric layer disposed on a surface of the second dielectric layer opposite to the first dielectric layer;
a first patch antenna pattern disposed between the first dielectric layer and the third dielectric layer, and having a through-hole;
	a second patch antenna pattern disposed on a surface of the third dielectric layer opposite to the first dielectric layer;
	a second feed via that passes through the first dielectric layer and through the through-hole of the first patch antenna pattern, and is configured to provide an electricity feed path to the second patch antenna pattern;
	shielding vias that pass through the first dielectric layer, are electrically connected to the first patch antenna pattern, and surround the second feed via;
	a coupling pattern disposed on the second surface of the first dielectric layer, and spaced apart from the first patch antenna pattern without overlapping the first patch antenna pattern in a thickness direction of the chip antenna module; and
	a first feed via extending through the first dielectric layer in the thickness direction, and configured to provide an electricity feed path for the coupling pattern.


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Prior Art

a.	Chau et al. (US 2016/0211585) teaches a patch antenna with different layers and coupling circuits.
b.	Nakamura et al. (US 2015/0332997) teaches a patch antenna with solder layer.

Conclusion

4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DON P LE whose telephone number is (571)272-1806.  The examiner can normally be reached on 8:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DON P LE/Primary Examiner, Art Unit 2844